DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 2/24/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 21-26 are new. 
5.	Claims 5 and 10 were previously objected to for allowable subject matter.
6.	Claims 6-10 and 15-16 are currently cancelled. 
7.	Claims 1-5, 11-14, and 17-26 numbered accordingly are allowed herein. 
Response to Arguments
1.	Applicant’s arguments regarding the amendment filed on 2/24/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
2.	In light of amendment to the claims, the 35 USC 112b rejection is withdrawn herein. 
3.	In light of claims 6-10 and 15-16 currently cancelled the 35 U.S.C. 112(f): claim interpretation is withdrawn herein. 
4.	As to the Double Patenting rejection to Application No. 16/623927, In light of amendment to the claims and amendment to the claims in AP 16/623927 the non-statutory double patenting rejection is withdrawn herein because the claims are now distinct. 

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 2/20/2022 was filed after the mailing date of the Non-Final Office Action on 12/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
1.	Claims 1-5, 11-14, and 17-26 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 11-12, and 17 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts SUN et al. US 20180287745 discloses in Sections [0006] Features/methods supporting resource preemption operation in which resource occupied by information/data corresponding to eMBB and URLLC; Section [0056] The base station may puncture/preempt one or more time-frequency resources; Section [0049] A resource occupied by an ongoing eMBB communication may be punctured (i.e. fail)/preempted for a URLLC type transmission; the resources punctured to carry URLLC traffic to a UE which may be expecting eMBB type data on the punctured/preempted eMBB resources; Section [0056] One or more resources such as time-frequency resources supports URLLC and eMBB data; one or more eMBB resources are punctured/preempted for a URLLC type transmission; Section [0053] An eMBB UE may receive a TB including a set of CBGs some of which may be affected/corrupted due to resource puncturing and thus may fail decoding at the UE; and second prior art, Kim et al. US 20180278368 in particular Figs. 5-6, Section [0006] When preemption of transmission for one data service by another data service actually occurs, a preemption indicator is transmitted that indicates the time and/or frequency resources in which preemption occurred.  This may allow a UE to successfully decode the preempted data service, in some instances and/or may reduce blind decoding by mobile devices; Section [0100] Multiplexing teaching for eMBB and URLLC is utilized; Section [0126] When preemption occurs may improve decoding performance and reduce power consumption at the UE 106 and/or the base station, relative to blind decoding or retransmissions, for example, while achieving the latency requirements of a low-latency data service such as URLLC. 
	However, SUN in view of Kim do not render obvious in combination with other limitations in the independent claims the claim elements A method of determining time-frequency resource preemption, wherein the method comprises: receiving and reading data of a first service sent by a base station; reading scheduling control data of a second service in a set time period and set frequency range corresponding to a time-frequency resource occupied by data of the first service that fails to be received, upon it is determined that the data of the first service fails to be received, wherein the scheduling control data comprises a time-frequency resource area occupied by scheduled data of the second service: and determining that  data of the second service preempts the time-frequency resource of the data of the first service, in response to determining that the time-frequency resource area occupied by the scheduled data of the second service in the scheduling control data covers a time-frequency resource area occupied by the data of the first service data that fails to be received.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-5, 11-14, and 17-26 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-5, 11-14, and 17-26 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 2, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477